Case: 18-20374      Document: 00515413615         Page: 1    Date Filed: 05/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 18-20374                             May 12, 2020
                                                                              Lyle W. Cayce
BEVERLY HAWKINS,                                                                   Clerk


              Plaintiff – Appellant,

v.

AT&T; SOUTHWESTERN BELL TELEPHONE COMPANY,

              Defendants – Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-498


Before CLEMENT, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: ∗
       Beverly Hawkins appeals the district court’s grant of summary judgment
in favor of AT&T on her employment discrimination and retaliation claims.
She also challenges the district court’s decisions limiting discovery. We affirm
in part, reverse in part, and remand to allow for additional discovery.
                                             I.
       Beverly Hawkins worked for AT&T (formerly Southwestern Bell) as a
sales/customer-service representative and, after injuring her shoulder, took a


       ∗
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20374    Document: 00515413615       Page: 2   Date Filed: 05/12/2020



                                   No. 18-20374
leave of absence under the Family Medical Leave Act (FMLA). She claims that
she was treated differently and subjected to harassment and hostile treatment
by her managers after returning from leave.
      Several   months    later,    Hawkins       missed    work—with     AT&T’s
permission—to attend a family-court hearing. AT&T subsequently placed her
on probation for allegedly falsifying the family court’s work-excuse note.
Hawkins’s attendance manager, Bridgette Ford, claimed that she thought the
note looked like it had been altered and called the court clerk to verify its
authenticity. According to Ford, the clerk told her that Hawkins had left court
around lunchtime, not 5:00 PM, as the note states. Hawkins alleges, however,
that AT&T discriminatorily placed her on probation because Ford
misrepresented her conversation with the court clerk and because Ford never
required younger employees to submit work excuses.
      While on probation for this alleged falsification, Hawkins received two
negative customer reviews. Hawkins’s manager, Alonya Hutchinson, met with
Hawkins to discuss these reviews. Shortly after the meeting, AT&T fired
Hawkins per Hutchinson’s recommendation.
      Hawkins argues, however, that AT&T really fired her in retaliation for
her taking medical leave and for her ongoing absences for physical therapy—
both of which caused Hutchinson to lose commissions—and because of her age
and disability. To that end, she filed a complaint in which she asserted five
claims: (1) violation of the Age Discrimination in Employment Act (ADEA); (2)
discrimination under the Americans with Disabilities Act (ADA); (3)
retaliation under Title VII; (4) retaliation under the FMLA; and (5) harassment
under the FMLA. AT&T moved for summary judgment. The district court
granted it. Hawkins appeals.




                                        2
     Case: 18-20374      Document: 00515413615        Page: 3    Date Filed: 05/12/2020



                                     No. 18-20374
                                           II.
      In addition to challenging the district court’s grant of summary
judgment in favor of AT&T on the merits, Hawkins also argues that the district
court improperly denied some of her discovery requests. Because the discovery
issue potentially impacts whether summary judgment was appropriate, we
address it first.
                                           A.
      A district court’s decision to limit discovery is reviewed for abuse of
discretion, and a court abuses its discretion when a decision is based on an
erroneous view of the law. N. Cypress Med. Ctr. Operating Co. v. Aetna Life
Ins. Co., 898 F.3d 461, 481 (5th Cir. 2018). The appellant bears the burden of
proving abuse of discretion and must demonstrate prejudice resulting from the
decision. Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 261 (5th Cir.
2011).
                                           B.
      Hawkins points to four instances where the court denied discovery,
denials that she believes amounted to an abuse of discretion. 1 First, she argues
that it was imperative that she be allowed to depose the court clerk given the
conflicting accounts of what was said about Hawkins’s work excuse on the
phone call between the clerk and Hawkins’s manager. In a pretrial conference
on January 12, 2016, Hawkins asked to take the clerk’s deposition, but the
district court said, “not yet.” Information gleaned from the clerk, however,
could have established a genuine dispute of material fact that Hawkins’s
manager lied about Hawkins’s falsification of the work excuse, thereby denying


      1  AT&T contends that Hawkins forfeited her discovery argument by failing to request
a continuance of discovery pursuant to Federal Rule of Civil Procedure 56(d). But Hawkins
did file a request for additional discovery on August 10, 2016—the dispositive-motion
deadline—and repeatedly requested more discovery in court hearings leading up to summary
judgment.
                                            3
    Case: 18-20374    Document: 00515413615      Page: 4   Date Filed: 05/12/2020



                                 No. 18-20374
AT&T the ability to rely on that violation as a good-faith reason for suspending
Hawkins and then placing her on probation. And, according to Hawkins, had
she not been on probation at the time she received the two negative reviews,
she would not have been fired.
      Second, on July 11, 2016, following Hutchinson’s deposition on June 29,
2016, Hawkins asked for any grievances filed against Hutchinson and for
Hutchinson’s wage and commission information. The district court denied
those requests. Hawkins says that obtaining grievances would have allowed
her to contradict Hutchinson’s testimony and to question her credibility,
sensible goals when she is trying to challenge as pretextual Hutchinson’s
stated reasons for recommending her termination. And the wage and
commission information could have shown that Hutchinson had a motive to
fire Hawkins in retaliation for her commissions decreasing after Hawkins took
FMLA leave.
      Third, Hawkins stated that she never received complete employment
files of her designated comparators from AT&T. According to her, AT&T did
not produce discoverable evidence for the requested time period—2013 to 2015.
Although the district court held a pretrial conference on the matter, it is
unclear from the record before us whether Hawkins ultimately did receive the
relevant comparator information or whether the district court improperly
prevented her from identifying the comparators necessary to support her
claims.
      Finally, Hawkins points to the district court’s denial of her last discovery
request on August 10, 2016, the same day AT&T moved for summary
judgment. In that request, she asked for performance evaluations and
disciplinary actions for additional employees that received below-target scores.
Such information might have revealed whether any of these additional
employees received punishment for breaching the same Code of Conduct
                                        4
     Case: 18-20374      Document: 00515413615         Page: 5    Date Filed: 05/12/2020



                                      No. 18-20374
provision that AT&T claims it fired Hawkins for violating. According to
Hawkins, though, she did not know to request information on these new
employees until after AT&T produced their scores on July 19, 2016, in response
to the court’s July 12 order. 2
                                            III.
       Although we recognize that a trial court’s discovery ruling “should be
reversed only in an ‘unusual and exceptional case,’” this is such a case. See N.
Cypress, 898 F.3d at 481 (quoting O’Malley v. U.S. Fid. & Guar. Co., 776 F.2d
494, 499 (5th Cir. 1985)). The district court repeatedly denied several of
Hawkins’s requests for relevant discovery—discovery that could have helped
her raise a genuine dispute of material fact on her discrimination and
retaliation claims. See Crosby, 647 F.3d at 262 (“Generally, the scope of
discovery is broad and permits the discovery of ‘any nonprivileged matter that
is relevant to any party’s claim or defense.’” (quoting Fed. R. Civ. P. 26(b)(1))).
That was an abuse of discretion, and Hawkins was prejudiced as a result.
Because remand is necessary to correct the district court’s error, we do not
reach the merits of Hawkins’s FMLA retaliation claim or ADA discrimination
claim.
       We do, however, affirm the district court on Hawkins’s ADEA
discrimination claim because she did not pursue that claim in her brief on
appeal. See Zeno v. Great Atl. & Pac. Tea Co., 803 F.2d 178, 181 (5th Cir. 1986)
(“The normal rule in this Circuit provides that contentions not briefed are
waived and will not be considered on appeal.”). 3



       2In her request for additional discovery filed on August 10, 2016, Hawkins notes that
she had previously reached out to AT&T via email on August 4 to request the desired
information, in accordance with the district court’s suggestion.

       3As for Hawkins’s two other claims—retaliation under Title VII and harassment
under the FMLA—she did not defend them in her response to AT&T’s motion for summary
                                             5
     Case: 18-20374       Document: 00515413615         Page: 6    Date Filed: 05/12/2020



                                      No. 18-20374
                                            IV.
       For the foregoing reasons, we AFFIRM the district court’s grant of
summary judgment in favor of AT&T on Hawkins’s ADEA discrimination
claim, REVERSE the district court’s grant of summary judgment in favor of
AT&T on Hawkins’s FMLA retaliation and ADA discrimination claims, and
REMAND to allow Hawkins to conduct further discovery.




judgment and seemingly dropped them prior to this appeal. See Vaughner v. Pulito, 804 F.2d
873, 877 n.2 (5th Cir. 1986) (“If a party fails to assert a legal reason why summary judgment
should not be granted, that ground is waived and cannot be considered or raised on appeal.”).
                                             6